internal_revenue_service number release date index number ------------------------ ------------- ------------------------------------------------- ----------------------------- -------------------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------------------- id no ------------- telephone number --------------------- refer reply to cc ita b07 plr-134799-07 date date ------------------------------------------------- ------------------------- ------------------------------------------- ------------------------- --------------------------------------- ------------------------- ---------- ------------------------------------ ----------------------- re request for private_letter_ruling regarding liquidation of taxpayer and distribution of all of its assets legend taxpayer town cfd state a b dear --------------- correspondence submitted on behalf of taxpayer town and cfd requesting a letter_ruling relating to the proper federal_income_tax treatment of the liquidation of taxpayer and the distribution of its assets and liabilities under sec_115 sec_337 sec_1245 and sec_1250 of the internal_revenue_code facts this letter responds to a letter dated date and subsequent taxpayer represents that the facts are as follows on date as a result of a private_letter_ruling request the internal_revenue_service issued plr involving proposed transactions in which town plr-134799-07 would form pursuant to state law cfd a community facilities district which would purchase all the stock of taxpayer then known as a then a taxable corporation and would convert taxpayer to a nonprofit nonstock corporation with cfd a political_subdivision as its sole member in plr the service ruled that following the consummation of the proposed transactions taxpayer’s income was excluded from gross_income under the provisions of sec_115 while the sole member of taxpayer was cfd and that town cfd and taxpayer will not recognize gain pursuant to sec_336 or sec_337 or any other code provision upon cfd’s purchase of taxpayer’s stock and the conversion or by reason of taxpayer’s subsequent exclusion of income under sec_115 in plr the service however stated that it expressed no opinion concerning the tax treatment of future actual or constructive dispositions of assets by taxpayer including the application of sec_1245 or sec_1250 the proposed transactions described in plr were consummated pursuant to a binding agreement on b prior to the date sec_1_337_d_-4 of the income_tax regulations became effective of taxpayer and distribution of its assets to town and the assumption of taxpayer’s liabilities by town taxpayer provides water utility_services to residents of certain areas of town town has also maintained a separate water system which has provided water to areas of town not within the service area of taxpayer’s system although town anticipated being able to maintain the separate existence of taxpayer certain difficulties and administrative expense of operating two separate water systems have caused town to consider liquidation of taxpayer and the distribution of all of its assets to town taxpayer’s amended articles of incorporation provide that in the event of taxpayer’s dissolution all of its assets after payment of debts and obligations will be distributed to cfd or another political_subdivision of state specified by taxpayer’s board_of directors the plan_of_liquidation to be adopted by the board_of directors provides that taxpayer’s assets and liabilities will be distributed to town so that the two separate water systems may be administered as one rulings requested now the proposed transaction of this letter_ruling request involves the liquidation taxpayer requests that the service issue the following rulings the regulations issued under sec_337 do not apply to the liquidation of taxpayer and any income or loss that taxpayer would realize upon liquidation is excluded under sec_115 plr-134799-07 law and analysis ruling_request taxpayer is a tax-exempt_entity the liquidation of taxpayer and the distribution of its assets to town would be a transfer of assets from a tax-exempt_entity to a political_subdivision such transactions are not covered by regulations under sec_337 ruling_request sec_115 provides that gross_income does not include income derived from any public_utility or the exercise of any essential government function and accruing to a state or any political_subdivision thereof the service previously concluded in plr that taxpayer’s income is taxpayer’s amended articles of incorporation provide that in the event of based on the information and representations submitted we hold that the income derived from its activities as a public_utility and that its income accrues to the benefit of cfd a political_subdivision the income of taxpayer continues to be derived from its activities as a public_utility dissolution all of its assets after payment of its debts and obligations will be distributed to cfd or another political_subdivision in plr the service held that taxpayer’s income accrued to cfd a political_subdivision the accrual requirement of sec_115 also will be met where the income attributable to the liquidation of taxpayer will accrue to town another political_subdivision of taxpayer is derived from its activities as a public_utility and will accrue upon liquidation to a political_subdivision for purposes of sec_115 conclusions set forth above we conclude that taxpayer and potential depreciation_recapture income discussed below will be excludable from gross_income under sec_115 the regulations issued under sec_337 do not apply to the liquidation of based solely on the facts and representations and the relevant law and analysis any income that taxpayer would realize upon liquidation other than the in its letter_ruling request taxpayer discussed the interaction of sec_115 and sec_1245 and their application to the proposed transaction described in this letter_ruling plr-134799-07 ie the liquidation of taxpayer and the distribution of its assets to town we discussed this issue among others at taxpayer’s conference of right specifically the issue involves the application of the depreciation_recapture rules under sec_1245 and sec_1250 to depreciation_deductions taken by taxpayer on its pre-acquisition assets at taxpayer’s conference of right taxpayer provided information that suggested that sec_1245 depreciation_recapture would not be pertinent to the discussion of the tax consequences upon liquidation of taxpayer because taxpayer would not realize any gain subject_to depreciation_recapture upon the distribution of the pre-acquisition assets in its submission of additional information following taxpayer’s conference of right taxpayer included a valuation report valuation report that provides a current valuation for taxpayer’s remaining pre-acquisition assets and that assigns a value to the remaining pre-acquisition assets that is less than taxpayer’s basis in such assets given the valuation conclusions of the valuation report taxpayer withdrew any portion of the ruling_request that would apply sec_115 to the potential depreciation_recapture in the pre-acquisition assets federal_income_tax consequences of the proposed transaction under any other provisions of the code and regulations thereunder or about the tax treatment of any conditions existing at the time of or effects resulting from the proposed transaction that is not specifically covered by the above rulings specifically no opinion is expressed or implied on i the correctness of the analysis and conclusions of taxpayer’s valuation report including the methodology used to value the assets in taxpayer’s valuation report and the valuations assigned to the assets in taxpayer’s valuation report ii the interaction of sec_115 and the depreciation_recapture rules under sec_1245 and sec_1250 with respect to any disposition of taxpayer’s pre-acquisition assets and iii the application of sec_1245 or sec_1250 upon any disposition of taxpayer’s pre- acquisition assets in accordance with the power_of_attorney we are sending a copy of this letter to taxpayer’s authorized representatives we are also sending a copy of this letter to the appropriate operating division director except as specifically set forth above we express no opinion concerning the the pre-acquisition assets are the depreciable assets that were owned by taxpayer and upon which depreciation was taken by taxpayer when it was a taxable corporation prior to the acquisition of all of its stock by cfd on b plr-134799-07 provides that it may not be used or cited as precedent this ruling is directed only to the taxpayer requesting it sec_6110 sincerely kathleen reed kathleen reed chief branch office of associate chief_counsel income_tax accounting enclosures copy of this letter copy for sec_6110 purposes
